UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-8041


FREDDIE BRADLEY,

                Petitioner – Appellant,

          v.

MCKITHER BODISON,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:08-cv-03352-RBH)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddie    Bradley,    Appellant   Pro    Se.     Donald    John
Zelenka, Deputy Assistant Attorney General, Alphonso Simon, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Freddie Bradley seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition for

a writ of habeas corpus.               The district court referred this case

to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West Supp. 2010).            The magistrate judge recommended that relief

be    denied     and    advised    Bradley          that    failure   to   file    timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The     timely     filing       of     specific      objections      to    a

magistrate       judge’s      recommendation           is    necessary     to     preserve

appellate review of the substance of that recommendation when

the        parties     have     been        warned     of     the     consequences       of

noncompliance.            Wright       v.    Collins,       766     F.2d   841,     845-46

(4th Cir. 1985); see Thomas v. Arn, 474 U.S. 140, 146-48 (1985).

Bradley has waived appellate review by failing to timely file

objections after receiving proper notice. 1                         Wells v. Shriners


       1
       Bradley acknowledges our waiver rule and does not dispute
that   his  failure   to   object  to  the   magistrate  judge’s
recommendation within the time limit would ordinarily constitute
a waiver of his right to appeal.    He nonetheless contends that
he has shown excusable neglect for his failure to timely object.
Although we have recognized that “the [waiver] rule is not
absolute,” Wright, 766 F.2d at 845, we have thus far recognized
an exception only in the limited context of “procedural ambush,”
United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).
Specifically, we have held that a pro se litigant's failure to
object will not bar an appeal if the litigant “received no
(Continued)
                                               2
Hosp., 109 F.3d 198, 201 (4th Cir. 1997) (“The law in this

circuit is clear.      If written objections to a magistrate judge's

recommendations are not filed with the district court within ten

days,[2] a party waives its right to an appeal.”).            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




notice of the consequences of a failure to object to the
magistrate's report.” Wright, 766 F.2d at 846-47. Bradley was
not procedurally ambushed, and, insofar as he suggests that we
create an exception to the waiver rule for excusable neglect, we
decline the invitation.
     2
       On December 1, 2009, after the entry of the district
court’s order, the ten-day period became fourteen days.
See Statutory Time-Periods Technical Amendments Act of 2009,
Pub. L. No. 111-16, § 6, 123 Stat. 1607, 1608 (2009) (codified
at 28 U.S.C.A. § 636(b)(1)).



                                    3